Per Curiam,
We need not discuss the question, whether the agreement by the defendant bank to pay the note for §714.14 held by the *22plaintiff against the Falls Wire Manufacturing Company, not being in writing, is within the statute of frauds.
The referee has decided the case upon another ground which we think sufficient, viz.: “ That the plaintiff released defendant from its promise to pay said note on its settlement with the Falls Wire Manufacturing Company.”
The specifications of error are to the findings of facts by the referee. They do not require discussion.
Judgment affirmed.